DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Warning
Applicant is advised that should claim37 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) as evidenced by Szogi et al. (Journal of Environmental Management, 2015), with regard to claim 2 and Tripathi et al. (Clean Technologies and Environmental Policy, 2013), with regard to claim 19.

In regard to claim 1, Du et al. disclose a method of coating fertilizer granules [Claim 3] comprising:
providing fertilizer granules comprised of organic material [Page 2, Paragraphs 9-10];
contacting the fertilizer granules with a coating agent (e.g. coating oil) and a bioactive agent (e.g. microorganism(s)) [Page 3, Step (3)-(4)] forming a coating; and
drying the fertilizer granules forming dried and coated fertilizer granules (e.g. subjecting to temperature below 60°C during the coating process) [Page 3, Beneficial Effect 1].

The Du reference does not explicitly disclose that the bioactive agent chemically reacts with charged organic molecules of the surfaces and/or interior portions of the fertilizer during coating formation, however Du discloses phosphate-containing fertilizers [Page 4, Paragraph 4] and the bioactive agent [Page 4, Step (2)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Du’s disclosed bioactive agent would bind to the phosphate ions of the fertilizer granule to form the prior art coating.

Du et al. disclose organic components including decomposed pig manure and cow dung [Page 2, Paragraph 10]. The reference does not explicitly define decomposed manure as “hydrolyzed”.

Olkowski et al. is directed to a process for treating a biomass waste stream (e.g. manure) for use in agricultural applications [Paragraph 0001]. The complex polymeric materials constituting manure biomass are hydrolyzed to smaller molecules [Paragraph 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydrolyzed manure as the “decomposed manure” required in the Du reference. One of ordinary skill in the art would have been motivated to do so because hydrolysis can provide a better base material for assimilation of the resultant product after application as a fertilizer in soil [Paragraph 0059]. Also, complex molecules such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like can be broken down. Thus, in some embodiments, undesirable contaminants can be removed to provide a fertilizer end product that is substantially free of undesirable contaminants such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like [Paragraph 0060].

In regard to claims 2 and 4, Du et al. disclose an organic fertilizer comprising pig manure [Page 4, Paragraph 3] which is a phosphate-based organic material [Szogi, Page 1]. The fertilizer granules also comprising monoammonium phosphate and calcium magnesium phosphate [Page 4, Paragraph 2] which can bind to the coating agent.

In regard to claim 3, Du et al. disclose a coating agent comprising Vaseline, paraffin, aliphatic acid, machinery oil, animal fat, vegetable fat, oleic acid, linoleic acid, polyethylene glycol [Page 4, Step (3)].



In regard to claim 6, Du et al. disclose wherein the coating forms on cores of the fertilizer granules (e.g. the coating covers the fertilizer granule core as one layer) [Page 3, Paragraph 8].

In regard to claims 7-8 and 17, Du’s bioactive coating comprises a microorganism or combination of microorganisms [Page 4, Step (2)].

In regard to claim 10-11, Du disclosed the fertilizer coating in the range of 0.3-0.5% [Page 2, Paragraph 9], which overlaps with the claimed range.

In regard to claim 12, Du’s dried and coated fertilizer has a moisture content ≤ 5.0% [Page 4, Paragraph 2]. Therefore the fertilizer granules are considered to comprise from about 95 % to about 100% solids.

In regard to claims 18-19, Du et al. disclose one or more microorganisms: including bacillus amyloliquefaciens, bacillus laterosporus, bacillus licheniformis, actinomyces, bacillus subtilis, bacillus alcalophilus, Trichoderma viride, Trichoderma harzianum and yeast [Page 3, Step (2)], these microorganisms are well known to increase plant growth or plant production when used agriculturally .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) and further in view of Wheeler et al. (US Patent Publication No. 2016/0229763).

In regard to claim 9, the Du reference does not explicitly teach a surfactant that facilitates adherence of the coating and the active agent to the fertilizer granule. 

Wheeler et al. is directed to a fertilizer granules having a coating comprising a coating agent [Abstract]. The coating agent includes a surfactant [Paragraph 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant within Du’s coating composition to enhance the coating of the granule during the blending process [Wheeler, Paragraph 0037]. The surfactant may emulsify the coating oil of the Du reference and assist in uniting the dry component into the coating. One of ordinary skill in the art would have been motivated to include a surfactant in Du’s coating composition to provide enhanced properties to the coated granule [Wheeler, 0037].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) and further in view of Malmberg et al. (US Patent No. 3,306,730).

In regard to claim 13, the Du reference does not teach the claimed properties with regard to hardness. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coated fertilizer granules taught by Du would exhibit the claimed hardness characteristics. In this case the prior art appears to be substantially similar to the claimed method except that the prior art is silent at to an inherent characteristic. Malmberg discloses the inherent hardness of waxes [Column 7, lines 44-46].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) and further in view of NAQ Global (Feb, 2018).

In regard to claim 14, the Du reference not teach the claimed properties with regard to reduced dust formation. In this case the prior art appears to be substantially similar to the claimed method except that the prior art is silent at to an inherent characteristic. NAQ demonstrates spraying fertilizer with paraffin waxes overcomes problems such as dusting [Page 2, First Paragraph]. Du [Page 4, Step (3)] discloses paraffin coating agents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coated fertilizer granules taught by Du would exhibit the claimed reduced dust formation.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) and further in view of Holik (US Patent No. 3,336,128).

In regard to claims 15-16, the Du reference not teach the claimed properties with regard to moisture absorbency and a two-phase release profile. 

Holik is directed to slow release properties of granule fertilizer [Column 1, lines 10-15]. Coating agents including waxes and paraffin compounds result in resistance to moisture and slow release [Column 1, lines 50-60]. Du [Page 4, Step (3)] disclose paraffin coating agents. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coated fertilizer granules taught by Du would exhibit the claimed moisture absorbent and release characteristics as similarly described by Holik because paraffin wax is hydrophobic. In this case the prior art appears to be substantially similar to the claimed method except that the prior art is silent at to an inherent characteristic.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1) and further in view of Wheeler et al. (US Patent Publication No. 2016/0229763), as evidenced by Szogi et al. (Journal of Environmental Management, 2015), with regard to claim 32 and KState (YouTube, 2012), with regard to claim 33 and Tripathi et al. (Clean Technologies and Environmental Policy, 2013), with regard to claim 35.

In regard to claim 31, Du et al. disclose a method of coating fertilizer granules [Claim 3] comprising:
providing fertilizer granules comprised of organic material [Page 2, Paragraphs 9-10];
contacting the fertilizer granules with a coating agent (e.g. coating oil) and a bioactive agent (e.g. microorganism(s)) [Page 3, Step (3)-(4)] forming a coating; and
drying the fertilizer granules forming dried and coated fertilizer granules (e.g. subjecting to temperature below 60°C during the coating process) [Page 3, Beneficial Effect 1].



Du et al. disclose organic components including decomposed pig manure and cow dung [Page 2, Paragraph 10]. The reference does not explicitly define decomposed manure as “hydrolyzed”.

Olkowski et al. is directed to a process for treating a biomass waste stream (e.g. manure) for use in agricultural applications [Paragraph 0001]. The complex polymeric materials constituting manure biomass are hydrolyzed to smaller molecules [Paragraph 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydrolyzed manure as the “decomposed manure” required in the Du reference. One of ordinary skill in the art would have been motivated to do so because hydrolysis can provide a better base material for assimilation of the resultant product after application as a fertilizer in soil [Paragraph 0059]. Also, complex molecules such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like can be broken down. Thus, in some embodiments, undesirable contaminants can be removed to provide a fertilizer end product that is substantially free of undesirable contaminants such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like [Paragraph 0060].

The Du reference does not explicitly teach contacting the granules with a surfactant.

Wheeler et al. is directed to a fertilizer granules having a coating comprising a coating agent [Abstract]. The coating agent includes a surfactant [Paragraph 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant within Du’s coating composition to enhance the coating of the granule during the blending process [Wheeler, Paragraph 0037]. The surfactant may emulsify the coating oil of the Du reference and assist in uniting the dry component into the coating. One of ordinary skill in the art would have been motivated to include a surfactant in Du’s coating composition to provide enhanced properties to the coated granule [Wheeler, 0037].

In regard to claim 32, Du et al. disclose an organic fertilizer comprising pig manure [Page 4, Paragraph 3] which is a phosphate-based organic material [Szogi, Page 1]. The fertilizer granules also comprising monoammonium phosphate and calcium magnesium phosphate [Page 4, Paragraph 2] which can bind to the coating agent.

In regard to claim 33, the Du reference does not explicitly teach the two-phase nutrient release profile. However, KState notes that a quick release fertilizer is going to make nutrients available for a period of approximately two weeks while a slow release fertilizer will make nutrients available for an extended period [Page 2, Paragraph 3]. Du et al. disclose organic fertilizer components including decomposed pig manure and cow dung [Page 2, Paragraph 10] which KState describes manure as a slow release fertilizer [Page 2, Paragraph 1]. Du additional discloses a composition comprising the fast-release nutrients such as, for example, urea [Page 2, Paragraph 9]. Therefore, Du’s fertilizer composition would necessarily exhibit the two phase release nutrient profile as claimed.



In regard to claim 35 Du et al. disclose one or more microorganisms: including bacillus amyloliquefaciens, bacillus laterosporus, bacillus licheniformis, actinomyces, bacillus subtilis, bacillus alcalophilus, Trichoderma viride, Trichoderma harzianum and yeast [Page 3, Step (2)], these microorganisms are well known to increase plant growth or plant production when used agriculturally and Trichoderma spp. are capable of metabolizing a toxic chemical or compound, and/or performing bioremediation [Tripathi, Table 1].
Claims 36--41 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 108341712 A) in view of Olkowski et al. (US Patent Publication No. 2016/0355444 A1), as evidenced by Szogi et al. (Journal of Environmental Management, 2015), with regard to claim 37 and KState (YouTube, 2012), with regard to claim 39 and Tripathi et al. (Clean Technologies and Environmental Policy, 2013), with regard to claim 41.

In regard to claim 36, Du et al. disclose a method of coating fertilizer granules [Claim 3] comprising:
providing fertilizer granules comprised of organic material [Page 2, Paragraphs 9-10];
contacting the fertilizer granules with a coating agent (e.g. coating oil) and a bioactive agent (e.g. microorganism(s)) [Page 3, Step (3)-(4)] forming a coating; and
drying the fertilizer granules forming dried and coated fertilizer granules (e.g. subjecting to temperature below 60°C during the coating process) [Page 3, Beneficial Effect 1].

The Du reference does not explicitly disclose that the bioactive agent chemically reacts with charged organic molecules of the surfaces and within 200 µm of the interior portions of the fertilizer 

Du et al. disclose organic components including decomposed pig manure and cow dung [Page 2, Paragraph 10]. The reference does not explicitly define decomposed manure as “hydrolyzed”.
Olkowski et al. is directed to a process for treating a biomass waste stream (e.g. manure) for use in agricultural applications [Paragraph 0001]. The complex polymeric materials constituting manure biomass are hydrolyzed to smaller molecules [Paragraph 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a hydrolyzed manure as the “decomposed manure” required in the Du reference. One of ordinary skill in the art would have been motivated to do so because hydrolysis can provide a better base material for assimilation of the resultant product after application as a fertilizer in soil [Paragraph 0059]. Also, complex molecules such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like can be broken down. Thus, in some embodiments, undesirable contaminants can be removed to provide a fertilizer end product that is substantially free of undesirable contaminants such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like [Paragraph 0060].

In regard to claims 37-38, Du et al. disclose an organic fertilizer comprising pig manure [Page 4, Paragraph 3] which is a phosphate-based organic material [Szogi, Page 1]. The fertilizer granules also 

In regard to claim 39, the Du reference does not explicitly teach the two-phase nutrient release profile. However, KState notes that a quick release fertilizer is going to make nutrients available for a period of approximately two weeks while a slow release fertilizer will make nutrients available for an extended period [Page 2, Paragraph 3]. Du et al. disclose organic fertilizer components including decomposed pig manure and cow dung [Page 2, Paragraph 10] which KState describes manure as a slow release fertilizer [Page 2, Paragraph 1]. Du additional discloses a composition comprising the fast-release nutrients such as, for example, urea [Page 2, Paragraph 9]. Therefore, Du’s fertilizer composition would necessarily exhibit the two phase release nutrient profile as claimed.

In regard to claim 40, Du’s bioactive coating comprises a microorganism or combination of microorganisms [Page 4, Step (2)].

In regard to claim 41 Du et al. disclose one or more microorganisms: including bacillus amyloliquefaciens, bacillus laterosporus, bacillus licheniformis, actinomyces, bacillus subtilis, bacillus alcalophilus, Trichoderma viride, Trichoderma harzianum and yeast [Page 3, Step (2)], these microorganisms are well known to increase plant growth or plant production when used agriculturally and Trichoderma spp. are capable of metabolizing a toxic chemical or compound, and/or performing bioremediation [Tripathi, Table 1].

Response to Arguments


Applicant argues (Pg. 8) that the Du reference is directed to chemical fertilizers and does not disclose hydrolyzed fertilizer granules comprised of organic material. This argument is not persuasive. Du discloses the addition of an organic matter fraction in amounts greater than 5% where the organic materials include manure, etc. [Page 2, Paragraph 10]. The newly cited Olkowski reference provides motivation for hydrolyzed organic materials. Hydrolysis can provide a better base material for assimilation of the resultant product after application as a fertilizer in soil [Paragraph 0059]. Also, complex molecules such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like can be broken down. Thus, in some embodiments, undesirable contaminants can be removed to provide a fertilizer end product that is substantially free of undesirable contaminants such as heterocyclic aromatic molecules, genetic material, toxins, antibiotics, hormones, drugs and the like [Paragraph 0060].

Applicant argues (Pg. 8) there is no chemical reaction between the coating agent and the bioactive agent with charged organic molecules in Du’s coating method. This argument is not persuasive. While the Du reference does not explicitly disclose that the bioactive agent chemically reacts with charged organic molecules of the surfaces and/or interior portions of the fertilizer during coating formation, Du discloses phosphate-containing fertilizers [Page 4, Paragraph 4] and the bioactive agent [Page 4, Step (2)]. Du et al. disclose an organic fertilizer comprising pig manure [Page 4, Paragraph 3] which is a phosphate-based organic material [Szogi, Page 1]. The fertilizer granules also comprising 

In response to applicant's arguments (Pg. 9) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         October 26, 2021